In re: David C. McChesney applying for writ of habeas corpus, mandamus and certiorari.
Writ refused. The evidentiary hearing held on this application in the trial court supports the validity of this guilty plea.
BARHAM, Justice, does not concur.
Neither the contemporaneous record nor the post plea evidentiary hearing show any explanation by the court of any constitutional rights to nor any waiver of the defendant of any of his constitutional rights before pleading. See my dissent in State ex rel. LeBlanc v. Henderson, 261 La.--. 259 So.2d 557.
TATE, J., concurs in denial.
See State ex rel. LeBlanc v. Henderson, 261 La.-, 259 So.2d 557. (Rendered March 8, 1972).
DIXON, J., dissents from the refusal to grant the application.